Citation Nr: 0200796	
Decision Date: 01/23/02    Archive Date: 02/05/02

DOCKET NO.  01-09 861	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether a March 8, 1957 rating decision denying service 
connection for pulmonary tuberculosis may be reversed or 
revised on the grounds of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 22, 1956 to 
October 18, 1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which declined to find clear and 
unmistakable error in a March 8, 1957 rating decision denying 
service connection for pulmonary tuberculosis.  As a 
consequence, the RO declined to reverse or revise the March 
1957 rating decision.


FINDINGS OF FACT

1.  The statutory and regulatory provisions extant at the 
time of the March 1957 rating decision denying entitlement to 
service connection for pulmonary tuberculosis were correctly 
applied.

2.  The March 1957 rating decision denying service connection 
for pulmonary tuberculosis did not contain factual or legal 
errors of such magnitude, individually or cumulatively, that 
a different outcome would have to have been reached in their 
absence.


CONCLUSION OF LAW

Clear and unmistakable error is not shown in the March 1957 
rating decision denying entitlement to service connection for 
pulmonary tuberculosis.  38 C.F.R. §§ 3.63 (1956), 3.105 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim seeking reversal or revision of a March 1957 rating 
decision which denied entitlement to service connection for 
pulmonary tuberculosis as well as its duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete this claim under the Veterans 
Claims Assistance Act of 2000, 66 Fed. Reg. 45,620 (Aug. 19, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  By virtue of the Statement 
of the Case issued during the pendency of the appeal, the 
veteran was given notice of the information, medical 
evidence, or lay evidence necessary to substantiate his 
claim.  The veteran submitted evidence in support of his 
request for reversal or revision and the RO reviewed all 
evidence of record at the time of the March 1957 rating 
decision in conjunction with the newly submitted evidence.  
The veteran was also given the opportunity to appear and 
testify before an RO Hearing Officer and/or a member of the 
Board to advance any and all arguments in favor of his 
claim, but declined to do so.

The veteran contends that the March 1957 rating decision 
denying entitlement to service connection for pulmonary 
tuberculosis was clearly and unmistakably erroneous because 
the presumption of soundness was not properly applied.  The 
veteran specifically asserts that the evidence of record at 
the time of the 1957 rating decision did not show that 
tuberculosis existed prior to the veteran's induction into 
active service.  In his February 2001 request to have the 
March 1957 rating decision reversed or revised on the basis 
of clear and unmistakable error, the veteran stated that 
tuberculosis was contracted during his first twenty days of 
service and that several other servicemen in his unit were 
discharged during the same time period due to tuberculosis.

The facts of record at the time of the March 1957 rating 
decision are not in dispute.  Specifically, the veteran 
underwent enlistment examination on May 22, 1956, and was 
found physically qualified for enlistment.  It was noted, 
however, that facilities were not available for chest x-rays 
and pulmonary testing.  On May 25, 1956, the veteran 
underwent induction examination and no defects were found; a 
chest film was determined to be negative as well as a Blood 
Kahn test.

Following a routine x-ray examination on June 14, 1956, the 
veteran was found to have pulmonary infiltration and was 
transferred to a naval hospital for treatment and 
disposition.  The veteran did not have any pulmonary 
complaints.  On June 19, 1956, chest x-rays revealed a right 
upper lobe infiltrate with contraction of the right upper 
lobe "presumably indicating that this process is of 
moderate duration."  It was also reported at that time that 
the infiltrate might be of tuberculous origin.  The veteran 
remained hospitalized and was tested periodically to 
determine if he was experiencing active tuberculosis.  X-
rays performed on August 29, 1956, were interpreted as 
having findings most probably due to chronic granulomatous 
disease, "apparently of some duration..."

In September 1956, a medical review board determined that 
the veteran's pulmonary disorder was not incurred in nor 
aggravated by his brief period of active service.  The 
medical review board found that the veteran did not meet the 
minimum standards for enlistment or induction, that he was 
physically unfit for duty, and that his pulmonary 
tuberculosis was not contracted in the line of duty.  As 
such, a medical discharge was recommended and the veteran 
was honorably discharged on October 18, 1956.  Upon 
discharge, the veteran was transferred to a VA hospital for 
continued monitoring.  He did not have any pulmonary 
complaints while hospitalized and was discharged AWOL on 
November 21, 1956, as a result of his failure to return to 
the hospital after being granted leave.  VA tuberculosis 
testing records have their final entry in March 1960, 
showing that the veteran did not present a public health 
risk as his tuberculosis was inactive.  It was also noted at 
that time that the veteran's file was being closed as he had 
refused medical services and active follow-up was not 
indicated.

Based on the evidence as outlined above, the RO determined in 
March 1957 that the veteran's pulmonary disorder existed 
prior to service and there was no evidence of an increase or 
aggravation of the disease as a result of service.  The RO 
specifically stated in its rating decision that the existence 
of pulmonary tuberculosis prior to service was verified by 
the x-ray evidence showing the disease shortly after 
induction.

In February 2001, the veteran submitted a request to reverse 
or revise the March 1957 rating decision based on clear and 
unmistakable error.  He submitted medical records dated from 
1997 to 1999, showing treatment for chronic obstructive 
disease, and a report from a private pulmonologist who opined 
that there was no way of knowing in 2001 if the veteran's 
experience in service was a reactivation of prior 
tuberculosis or a primary event.  The physician stated, 
however, that a primary event should be considered based on 
the veteran's report that other men in his unit were also 
treated for tuberculosis at the same time as the veteran.  
The Board notes at this juncture that the unsubstantiated 
allegation of other men contracting tuberculosis at the same 
time as the veteran was not before the RO in March 1957.

38 C.F.R. § 3.105(a) states that previous determinations that 
are final and binding, including decisions of service 
connection, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) set forth a three-pronged test for 
determining when there has been clear and unmistakable error 
committed in a prior decision.  This test is as follows:  (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e.:  more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated:

...CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. 

Fugo v. Brown, 6 Vet. App. at 43-44 (emphases in original).  
The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Fugo at 44.  Similarly, broad brush 
allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of error cannot constitute a valid claim of 
clear and unmistakable error.  Id.  Additionally, the Court 
held that VA's breach of its duty to assist cannot form a 
basis for a claim of clear and unmistakable error.  Caffrey 
v. Brown, 6 Vet. App. 377, 382 (1994).

Given the veteran's assertion that the facts presented at the 
time of the March 1957 rating decision did not support a 
finding that tuberculosis existed prior to service, the Board 
interprets this as a claim that clear and unmistakable error 
was committed by the RO improperly applying the regulations 
in existence at the time of the 1957 rating decision 
regarding the presumption of soundness.  The presumption of 
soundness was found at 38 C.F.R. § 3.63(b) in March 1957, and 
stated that every person employed in active service shall be 
taken to have been in sound condition when examined, accepted 
and enrolled for service, except as to defects, infirmities, 
or disorders noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed prior to 
acceptance and enrollment and was not aggravated by such 
service.  38 C.F.R. § 3.63(i) (1956) stated, in pertinent 
part, that any injury or disease, apart from misconduct 
disease, noted prior to service or shown by clear and 
unmistakable evidence, including medical facts and 
principles, to have had inception prior to enlistment will be 
conceded to have been aggravated where such disability 
underwent an increase in severity during service unless such 
increase in severity is shown by clear and unmistakable 
evidence, including medical facts and principles, to have 
been due to the natural progress of the disease.  The Board 
notes that the presumption of soundness is currently found at 
38 C.F.R. § 3.304(b), the presumption of aggravation is 
currently found at 38 C.F.R. § 3.306, and the language of 
these regulations has not been substantively changed since 
published in 1956. 

The Court pointed out in Akins v. Derwinski, 1 Vet. App. 228 
(1991), that the language of the regulation governing the 
presumption of soundness dictated that once the presumption 
was in place, the burden shifted to the government to offer 
clear and unmistakable evidence to rebut the presumption of 
service connection and, in cases of aggravation of a pre-
existing condition, the government must point to a specific 
finding that the increase in disability was due to the 
natural progression of the disease.  Id at 232.  While the 
Court in Akins reversed a rating decision denying service 
connection on the basis of no specific findings in service 
regarding aggravation and/or an increase in disability beyond 
the natural progression of the disorder in question, the 
veteran's case now before the Board turns partially on the 
service medical review board finding of no aggravation, which 
at least impliedly found no increase in disability.  As a 
consequence, this appeal is distinguishable from Akins.

The Court again addressed proper application of the 
presumption of soundness and the presumption of aggravation 
in Sondel v. West, 13 Vet. App. 213 (1999).  The Court stated 
that, as a threshold matter, the presumption of aggravation 
is generally triggered when there is evidence that a pre-
existing disability underwent an increase in severity in 
service.  Id at 218.  The Court focused on the need for a 
"specific finding" showing that an increase in severity in 
a pre-existing disability was due to the natural progression 
of a disease when it was clearly shown to have increased 
during active service.  The facts in Sondel are similar to 
Akins in that there were apparently no specific findings in 
service regarding aggravation and, as a consequence, no 
findings regarding an increase in disability.  Therefore, the 
Court found Akins controlling and reversed the denial of 
service connection in Sondel. 

As stated above, in the veteran's case currently before the 
Board the facts before the RO at the time of the March 1957 
rating decision are not in dispute.  Although the RO's 
findings as they relate to the presumption of soundness and 
the presumption of aggravation were not comprehensively 
articulated in the 1957 decision, the brief synopsis of facts 
in that rating decision includes enough information to show 
that the evidence of record was considered and weighed in 
reaching the conclusions that the veteran's tuberculosis 
existed prior to service and was not aggravated during 
service.  Specifically, based on the fact that the veteran 
tested positive for tuberculosis within twenty days of 
induction into active service and the medical opinions of 
record at that time showed that the condition had been 
present for a "moderate duration," the RO found that the 
veteran's pulmonary disorder clearly and unmistakably pre-
existed service; the fact that the veteran did not have any 
pulmonary complaints during service or while being monitored 
in the VA hospital after discharge showed by clear and 
unmistakable evidence that his pre-existing condition was not 
aggravated by his brief period of service. Even though a 
finding of no aggravation is impliedly a finding of no 
increase in severity beyond the natural progression of a 
disability, the facts in this case do not even show that the 
veteran's pre-existing condition increased in severity, only 
that it became detectable upon testing.  As such, the Board 
finds that this veteran's case is likewise distinguishable 
from Sondel.

Therefore, considering the foregoing, the Board finds that 
even though the actual standards of proof required for a 
finding that the veteran was not in sound condition upon 
induction and a finding that the veteran's pre-existing 
condition was not aggravated by active service were not 
enunciated by the RO, the lack of such a rendition does not 
rise to the level of clear and unmistakable error requiring 
reversal and/or revision of the March 1957 rating decision 
because the conclusion reached by the RO was plausible based 
on the facts of record at the time of that decision.   

In order to declare clear error, it would be incumbent now to 
conclude that because the service department physicians did 
not make a literal finding that either there was no increase 
in severity or, if there was such an increase, it was due to 
natural progress, the RO could not properly have relied on 
the undisputed determination of no aggravation.  Under this 
scenario, the RO would have had to obtain a competent opinion 
to justify its adverse decision.   To set aside that decision 
on such a rationale would unquestionably elevate procedure 
over substance.  It is true that under certain circumstances 
adverse rating actions which fail to follow procedural steps 
are void ab initio and may be subject to later collateral 
attack.  See Kitchens v. Brown, 7 Vet. App. 320 (1995) and 
Brown v. Brown,  5 Vet. App. 413 (1993).   Those situations 
(reductions of longstanding evaluations), however, 
contemplate procedures which have profound consequences for 
vested benefits and are better characterized as substantive 
rights.


ORDER

Clear and unmistakable error having not been committed in the 
March 8, 1957 rating decision denying entitlement to service 
connection for pulmonary tuberculosis, the veteran's appeal 
is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

